Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 May 10, 2017

The Court of Appeals hereby passes the following order:

A17A1391. JAEL GATES v. THE STATE.

      In 2011, Jael Gates was convicted of armed robbery, three counts of aggravated
assault, and possession of a firearm during commission of a felony and sentenced to
20 years, with 13 years to serve. Gates filed a motion for new trial, but at the hearing
on his motion, he abandoned his motion and waived his rights to appeal in exchange
for a downward modification of his sentence.1 In 2016, Gates was resentenced to 15
years, to serve 11 in confinement and the remainder on probation. Gates filed a
motion to vacate his sentence as void. The trial court denied the motion, and Gates
appeals from that order. We, however, lack jurisdiction.
      Gates argued in his motion to vacate void sentence that the trial court lacked
the authority to impose the sentence on his aggravated assault convictions because
they should have merged into his armed robbery conviction. Gates’s merger claim
is a challenge to his convictions, not his sentences, and thus does not state a valid
void-sentence claim. See Williams v. State, 287 Ga. 192, 193-194 (695 SE2d 244)
(2010).   Because Gates has not raised a valid void-sentence claim, we lack
jurisdiction to consider his appeal. See Harper, 286 Ga. at 218 (2). Moreover, to the
extent that Gates’s motion could be construed as seeking to vacate or modify his
convictions, “a petition to vacate or modify a judgment of conviction is not an
appropriate remedy in a criminal case,” id. at 218 (1), and any appeal from an order


      1
       Pretermitting the validity of Gates’s waiver of his appellate rights, he is
nonetheless entitled to challenge a sentence as void or illegal. See Hooks v. State,
284 Ga. 531, 532 (1) (668 SE2d 718) (2008).
denying or dismissing such a motion must be dismissed, see id. at 218 (2); see also
Roberts v. State, 286 Ga. 532, 532 (690 SE2d 150) (2010).
      For these reasons, this appeal is hereby DISMISSED for lack of jurisdiction.
                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       05/10/2017
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.